         Case 1:19-cr-00292-JDB Document 50-1 Filed 09/13/19 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                        :       CRIMINAL NO. 19-cr-292 (JDB)
                                                :
                v.                              :
                                                :
STEPHON JAMAL DAVIS,                            :
RONALD MATHEWS,                                 :
LARRY KEY,                                      :
REGINALD MAURICE SUTTON,                        :
DARREN PILES,                                   :
WARREN BOYD,                                    :
ELGIN THOMAS HOGGARD,                           :
                                                :
                        Defendants.             :

                                               ORDER

        Upon consideration of the Government’s request for the issuance of a protective order, it

is this ______ day of ____________, 2019, ORDERED:

        ORDERED that any material provided to litigants= counsel by the United States in pursuit

of its discovery obligations may be utilized by litigants and their counsel solely in connection with

the proceedings in this case and for no other purpose and in connection with no other proceedings.

The materials and their contents shall at all times be stored in a secure manner and shall not be

disclosed either directly or indirectly to any person or entity other than litigants, litigants= counsel,

and such persons as are employed to assist in the defense, or such other persons as to whom the

Court may authorize disclosure. Any notes or records of any kind that defense counsel or the

litigants may make relating to the contents of materials provided by the government shall not be

disclosed to anyone other than the litigants, defense counsel, and persons employed to assist the

defense, or such other person as to whom the Court may authorize disclosure except as provided

by this Order. It is

        FURTHER ORDERED that during the pendency of this matter counsel for the litigants
          Case 1:19-cr-00292-JDB Document 50-1 Filed 09/13/19 Page 2 of 2



may not copy, reproduce, publish, display or otherwise disseminate the material without the

express written authorization of this Court except for use by the litigants= counsel and such persons

on their staff to assist in the defense, and such copies shall be treated in the same manner as the

original material. Counsel for litigants may submit to the Court in camera requests to authorize

copying, publication or dissemination of the material to persons not on their staff and the Court

may determine to seek the government=s views before ruling on the litigants= request. Counsel,

however, may provide their clients with the filters of their client’s own communications. It is

         FURTHER ORDERED that such persons as to whom defense counsel may publish,

display or otherwise disseminate the material either pursuant to this Order or with the written

authorization of the Court, shall be provided a copy of this Order which they must endorse and

date and return to defense counsel to be maintained by defense counsel until further order of this

Court.



                                      _________________________________________
                                      THE HONORABLE JOHN D. BATES
                                      DISTRICT JUDGE
                                      UNITED STATES DISTRICT COURT FOR THE
                                      DISTRICT OF COLUMBIA
